DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Novlan et al. (U.S. Publication US 2016/0302230 A1).
With respect to claims 1 and 8, Novlan et al. discloses a terminal comprising a receiver and a processor and performing a method (See the abstract, page 5 paragraphs 58-59, and Figure 3 of Novlan et al. for reference to a UE, which is a terminal, comprising a transceiver 310, which acts as a receiver, and processors performing a method of measurement over an unlicensed spectrum).  Novlan et al. also discloses receiving a reference signal on each of burst transmissions (See page 12 paragraphs 140-143 of Novlan et al. for reference to receiving bursts including CSI-RS, which is a type of reference signal).  Novlan et al. further discloses performing Channel State Information (CSI) measurement using the reference signal and not to average CSI measurements between the burst transmissions (See page 13 paragraph 155 and page 21 paragraph 207 of Novlan et al. for reference to the UE assuming that the transmit power of the CSI-RS within a burst is the same but can be varied between two different bursts, wherein the UE also determines where a burst ends in order to determine whether to use measurement averaging, i.e. measurements are averaged for the same burst, but not averaged between different bursts).
	With respect to claim 2, Novlan et al. discloses wherein a power of the reference 10signal on one burst transmission of the burst transmissions is different from a power of the reference signal on another bust transmission of the burst transmissions (See page 13 paragraph 155 and page 21 paragraph 207 of Novlan et al. for reference to the power of the CSI-RS being the same per transmission burst, but varied between two different bursts).
	With respect to claims 3 and 6, Novlan et al. discloses wherein the reference signal is a 15Channel State Information-Reference Signal (CSI-RS) (See page 12 paragraphs 140-143 and page 13 paragraph 155 of Novlan et al. for reference to the reference signal being a CSI-RS).
	With respect to claim 4, Novlan et al. discloses wherein the CSI-RS is multiplexed over Physical Downlink Shared Channel (PDSCH) in each of the burst transmissions (See page 12 paragraphs 140-143 of Novlan et al. for reference to the CSI-RS being transmitted along with, i.e. multiplexed with, PDSCH data bursts).
	With respect to claims 5 and 7, Novlan et al. discloses wherein the processor does not average the CSI measurements based on a predetermined condition (See page 13 paragraph 155 and page 21 paragraphs 207-210 for reference to determining not to average the CSI measurements of subframes based on the predetermined condition that the subframes belong to different bursts having varying transmit power).
	 With respect to claim 9, Novlan et al. discloses a base station comprising 15a transmitter and a receiver (See page 4 paragraphs 44-45 and Figure 2 of Novlan et al. for reference to an eNB, which is a base station, comprising RF transceivers, which act as transmitters and receivers).  Novlan et al. also discloses transmitting a reference signal on each of burst transmissions (See page 12 paragraphs 140-143 of Novlan et al. for reference to transmitting bursts including CSI-RS, which is a type of reference signal).  Novlan et al. further discloses receiving, from a terminal, a report of Channel State Information (CSI) measurement using the reference signal, wherein the terminal performs the CSI measurement using the reference signal, 20and not to average CSI measurements between the burst transmissions (See page 12 paragraphs 140-141. page 13 paragraph 155, and page 21 paragraph 207 of Novlan et al. for reference to the base station receiving measurement reports from a UE, which is a terminal, based on measurements of the transmitted CSI-RS with the UE assuming that the transmit power of the CSI-RS within a burst is the same but can be varied between two different bursts, wherein the UE also determines where a burst ends in order to determine whether to use measurement averaging, i.e. measurements are averaged for the same burst, but not averaged between different bursts).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ahn et al. (U.S. Publication US 2018/0270757 A1) discloses another relevant system and method of measuring CSI-RS of burst transmissions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461